Citation Nr: 1758643	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a compensable disability rating for hemorrhoids. 

2. Entitlement to service connection for hypertension, to include as due to service-connected hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2015 and June 2017, the Board remanded the claims for further development. 


FINDINGS OF FACT

1.  The evidence shows that throughout the pendency of the claim, the Veteran's hemorrhoids have not been large, thrombotic, or irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor has there been persistent bleeding, anemia, or fissures.

2.  Hypertension did not have had its onset in service or within one year of service and the Veteran's current hypertension is not otherwise causally related to his active service or any incident therein, nor is it causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable evaluation for service-connected hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2017). 

2.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991). 

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's hemorrhoids are currently evaluated as noncompensable under Diagnostic Code 7336.  Diagnostic Code 7336 provides for a noncompensable rating where external or internal hemorrhoids are mild or moderate.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114; Diagnostic Code 7336.

The pertinent evidence in this case includes clinical records and VA examination reports dated in August 2011, March 2015, and August 2017.  

At an August 2011 VA examination, it was noted that the Veteran was documented as having hemorrhoids at discharge from the military.  He also had hemorrhoids banded within 1-2 years after discharge.  The Veteran that a couple of times per month when his hemorrhoids were inflamed, he would need to go to the bathroom every hour to wipe himself or the blood will soak through his undershorts.  Symptoms were noted to be frequent  anal itching, pain, and swelling.  There was no burning, diarrhea, difficulty passing stools, or tenesmus.  The examiner noted a history of hemorrhoids with frequent bleeding with a recurrence without thrombosis 4 or more times per year.  There was no history of thrombosis, fecal incontinence, or perianal discharge.  It was noted that a colonoscopy done in 2010 was negative for malignancy and showed no polyps.  Upon examination, there was no anorectal fistula, anal or rectal strictures, impaired sphincter, or rectal prolapse.  The examiner also reported that there were no thrombosed hemorrhoids felt and there was no evidence of rectal bleeding.  The Veteran was noted to have lost less than one week of work in the last 12 month period due to rectal pain and bleeding.  During a symptomatic period, the Veteran's work was affected because he needed to make frequent trips to the bathroom.  The examiner diagnosed hemorrhoids but indicated that there were no clinical findings to support the Veteran's complaints.  

The Veteran was also examined in March 2015.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner noted that the Veteran had a history of hemorrhoids diagnosed in 1987, with surgical banding times two.  He currently used over the counter medications.  The examiner indicated that the Veteran reported flare-ups every month.  The examiner diagnosed internal hemorrhoids, moderate.  The examiner indicated that no examination had been performed, as there had been a recent colonoscopy in October 2014 that indicated that the Veteran's hemorrhoids were internal.  He had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the hemorrhoids.  The examiner indicated that the Veteran had missed work in the past year due to the severity of his hemorrhoids.

Finally, the Veteran was examined in August 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported that he used over the counter preparation H every two weeks.  No suppositories had been prescribed.  After examining the Veteran, the examiner diagnosed internal hemorrhoids and characterized the severity as mild or moderate.  The Veteran was diagnosed with internal or external hemorrhoids, of mild or moderate severity.  The Veteran reported pain for several minutes after a bowel movement, but did not have constipation.  The examiner indicated that there were no other complications or symptoms of the Veteran's hemorrhoids, nor did they impact his ability to work.  He had not been prescribed any medications, had had no recent surgeries, and had not been diagnosed as having anemia.  

A review of the Veteran's treatment records did not indicate symptoms or severity worse that those reflected in the examination reports.  

Applying the relevant evidence in this case to the legal criteria discussed above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for hemorrhoids.  As noted, to warrant a compensable evaluation for hemorrhoids, the evidence must show that that the Veteran's disability was manifested by large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  In this case, however, the evidence describes the Veteran's hemorrhoids as mild or moderate.  He has a history of successful banding; there is no indication that his hemorrhoids are irreducible or manifested by redundant tissue.  Although the record shows that the Veteran's hemorrhoids flare at least four times per year and result in episodic bleeding during these periods, he has not been diagnosed as having secondary anemia, his bleeding has not been persistent, and his hemorrhoids have not been shown to be manifested by fissures.  Given this evidence, the Board finds that the criteria for a compensable rating have not been met.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the evidence demonstrates that the Veteran has not been entitled a compensable rating for hemorrhoids at any time during the pendency of the appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Service connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including hypertension, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the relevant evidence includes service and post-service treatment records, statements from the Veteran, as well as VA examinations dated in December 2011, March 2015, and August 2017.

In support of his claim, the Veteran submitted the statement of his private physician dated in September 2011.  In the statement, the physician reported that he had diagnosed the Veteran as having hypertension and was currently treating him for that condition.  The physician indicated that the Veteran's hypertension was likely the result of the stress incurred during active military service.  The report did not contain a rationale for the opinion.

The Veteran was afforded a VA examination dated in December 2011 in order to determine whether his diagnosed hypertension was related to his military service.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with hypertension.  He reported that he had been diagnosed with hypertension in approximately June 2011 and was prescribed medication for the condition.  It was noted that the Veteran's private physician indicated that the condition was due to stress in service.  After examining the Veteran and reviewing the record, however, the VA examiner concluded that the Veteran's hypertension was not incurred in or caused by military service.  The examiner explained that the Veteran's medical records showed that he had not been diagnosed as having, nor was he treated for hypertension in service.  In addition, the examiner noted that the Veteran had not been treated for stress-related conditions during service.  Rather, the Veteran was not diagnosed as having hypertension until 2011, approximately 23 years after military service.  

In a May 2012 written statement, the Veteran asserted that his service-connected hemorrhoids, for which he was treated in service, are a stress-related condition and may be related to his current hypertension.  As such, the Veteran was afforded an additional VA examination in March 2015.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with hypertension.  After reviewing the Veteran's records, the examiner concluded that the Veteran's hypertension was less than likely as not related to his military service.  It was noted that the Veteran's service treatment records contained no indication that he had had hypertension while in the service.  Rather, the Veteran had not been diagnosed as having hypertension for more than 20 after his discharge.  The examiner also opined that the Veteran's hypertension had not been caused by his service-connected hemorrhoids, as the two conditions had no medical link to each other in any way. 

In July 2017, the Veteran submitted an additional statement from the same physician who provided the September 2011 letter.  The physician again stated that he had diagnosed the Veteran as having hypertension and that the hypertension was likely in part the result of the stress incurred during his active duty military service.  The physician also noted that the Veteran was being treated with medications for hypertension.  The report did not contain a rationale for the opinion.

The Veteran was afforded an additional VA examination dated in August 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  After reviewing the Veteran records, the examiner found that the Veteran's hypertension was less likely as not manifested to a compensable degree within one year of service.  The examiner explained that the Veteran was first diagnosed and treated with medications for his hypertension on or around 2013 and that the Veteran himself stated that this condition was not an issue one year after he separated from the military.  The examiner also found that it was less likely as not that the Veteran's current hypertension was aggravated by his service-connected hemorrhoids.  The examiner explained that the Veteran was recently diagnosed with hypertension in 2013 and his hemorrhoids were well controlled with over the counter medications.  The examiner indicated that the hemorrhoids are not an issue that would aggravate his blood pressure.  His hemorrhoids were noted to be mild and the Veteran reported that his blood pressure was controlled with an oral agent.  

After considering the record in its entirety, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diagnosed hypertension was present in service, manifest to a compensable degree within one year of separation, or that his current hypertension is otherwise causally related to his active service or causally related to or aggravated by his service-connected hemorrhoids.  

As discussed above, the Veteran submitted two reports from his treating physician dated in 2011 and 2017 indicating that hypertension was likely (at least in part) the result of the stress incurred during his active military service.  However, these reports did not contain a rationale for the opinion and it was not noted whether the physician had examined the Veteran's medical history and records in connection with the opinions.  Absent a rationale for this conclusion, the Board finds that this opinion is entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Bloom v. West, 12 Vet. App. 185, 187 (1999) (observing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence

On the other hand, the record in this case contains three VA examination reports that all find that the Veteran hypertension was not present in service or manifest to a compensable degree within one year of service, and was in fact of recent origin.  Indeed, the Veteran has not argued otherwise.  The 2015 and 2017 opinions also indicated that the Veteran hypertension was not related to or aggravated by his service-connected hemorrhoids.  These opinions were afforded after examining the Veteran and his claims file in connection with the claim.  The 2017 examiner provided an explanation for his opinion, explaining that his hemorrhoids were well controlled with over the counter medications and that hemorrhoids were not the type of medical condition which would aggravate his blood pressure.  His hemorrhoids were noted to be mild and the Veteran reported that his blood pressure was controlled with an oral agent.  As such, the Board assigns more probative weight to the VA opinion.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As noted above, in the three VA examination reports from 2011, 2015, and 2017, the examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his claim.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his hypertension is related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether hypertension is related to military service or a service-connected disability is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hypertension is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate that he had hypertension until 2011 when he received a formal diagnosis.  In addition, the service records do not indicate hypertension and there is no indication of hypertension for over 20 years after military service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A compensable evaluation for service-connected hemorrhoids is denied.

Service connection for hypertension is denied.

 


____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


